                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

TONY LATRELL GREER, SR.,               )
                                       )
      Plaintiff,                       )
                                       )
VS.                                    )      No. 19-1149-JDT-cgc
                                       )
MADISON COUNTY SHERIFF’S               )
DEPARTMENT,                            )
                                       )
      Defendant.                       )
________________________________________________________________________

              ORDER DIRECTING PLAINTIFF TO COMPLY WITH
        28 U.S.C. §§ 1915(a)(1)-(2) OR PAY THE $400 CIVIL FILING FEE
________________________________________________________________________
                                    __________
      On July 24, 2019, Plaintiff Tony Latrell Greer, Sr., who is incarcerated at the

Madison County Jail in Jackson, Tennessee, filed a pro se complaint pursuant to 42

U.S.C. § 1983. (ECF No. 1.) However, Plaintiff neglected to submit either the $400 civil

filing fee required by 28 U.S.C. §§ 1914(a)-(b) or a motion to proceed in forma pauperis.

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1

Although the obligation to pay the fee accrues at the moment the case is filed, see

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other

grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides

       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Clerk to collect an administrative fee of $50 for filing any
civil case. However, the additional $50 fee will not apply if Plaintiff ultimately is granted leave
to proceed in forma pauperis.
the prisoner the opportunity to make a “down payment” of a partial filing fee and pay the

remainder in installments. Id. at 604. However, in order to take advantage of the

installment procedures, the prisoner must complete and submit to the district court, along

with the complaint, an in forma pauperis affidavit and a certified copy of his inmate trust

account statement for the last six months. 28 U.S.C. § 1915(a)(2). In this case, Plaintiff

did not submit a motion to proceed in forma pauperis along with a copy of his inmate

trust account statement.

       Therefore, the Plaintiff is ORDERED to submit, within 30 days after the date of

this order, either the entire $400 civil filing fee or a properly completed and executed

motion to proceed in forma pauperis. The Clerk is directed to mail Plaintiff a copy of the

prisoner in forma pauperis affidavit form along with this order.        If Plaintiff needs

additional time to submit the necessary documents, he may, within 30 days after the date

of this order, file a motion for extension of time.

       If Plaintiff timely submits the necessary documents and the Court finds that he is

indeed indigent, the Court will grant leave to proceed in forma pauperis and assess only a

$350 filing fee in accordance with the installment procedure of 28 U.S.C. § 1915(b).

However, if plaintiff fails to comply with this order in a timely manner, the Court will

deny leave to proceed in forma pauperis, assess the entire $400 filing fee from his inmate

trust account without regard to the installment payment procedures, and dismiss the

action without further notice for failure to prosecute pursuant to Federal Rules of Civil




                                              2
Procedure 41(b). McGore, 114 F.3rd at 605.2

       If Plaintiff is transferred to a different prison or released, he is ORDERED to

notify the Court immediately, in writing, of his change of address. Failure to abide by

this requirement may likewise result in the dismissal of this case without further notice,

for failure to prosecute.

IT IS SO ORDERED

                                                 s/James D. Todd______________
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




2
Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing fee.
McGore, 114 F.3d at 607; see also In re Alea, 286 F3d. 378, 381 (6th Cir. 2002).
                                                3
